USDC IN/ND case 1:21-cv-00238-DRL-SLC document 36 filed 07/20/21 page 1 of 3


                                   United States District Court
                                   Northern District of Indiana



 Ryan Klaassen, Jaime Carini, Daniel J.
 Baumgartner, Ashlee Morris, Seth Crowder,
 Macey Policka, Margaret Roth, and Natalie
 Sperazza,
                                                            Civ. No.   1:21-cv-238-DRL-SLC
                                              Plaintiffs,
        v.

 The Trustees of Indiana University,
                                            Defendants.


                                     Docketing Statement
       Pursuant to Cir. Rules 3(c) and 28(a), Plaintiffs-Appellants Ryan Klaassen, Jaime Carini,

Daniel J. Baumgartner, Ashlee Morris, Seth Crowder, Macey Policka, Margaret Roth, and

Natalie Sperazza file this Docketing Statement.

       Prior appeals: None.

       Related appeals: None.

       Sufficiently related appeals: None.

       Prior litigation in the district court: None.

       Counsel of Record:

               James Bopp Jr. (Counsel of Record)
               Richard E. Coleson
               Courtney Turner Milbank
               Melena S. Siebert
               1 South Sixth Street, Terre Haute IN 47807
               jboppjr@aol.com
               rcoleson@bopplaw.com
               cmilbank@bopplaw.com
               msiebert@bopplaw.com

Docketing Statement
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 36 filed 07/20/21 page 2 of 3


       Plaintiffs-Appellants’ Jurisdictional Statement: Plaintiff-Appellants challenged Indiana

University’s Vaccine Mandate under the Fourteenth Amendment to the United States Constitu-

tion and the district court had jurisdiction under 28 U.S.C. §§ 1331 and 1343(a), and 28 U.S.C.

§§ 2201 and 2202. Plaintiffs-Appellants filed a Motion for Preliminary Injunction, which the

District Court denied on July 18, 2021. Apart from the claims at issue in this appeal for which an

injunction is sought, no other claims or parties remain in the district court. Plaintiffs-Appellants

timely filed a Notice of Appeal on July 20, 2021. This Court has jurisdiction under 28 U.S.C.

§ 1292. Defendant, The Trustees of Indiana University, is a body politic, located in Indiana. It is

the governing body, legal owner, and final authority of Indiana University.

Dated: July 20, 2021                                   Respectfully Submitted,

                                                       /s/ James Bopp, Jr.
                                                       James Bopp, Jr., Ind. Bar No. 2838-84
                                                       Richard E. Coleson, Ind. Bar No. 11527-70
                                                       Courtney Milbank, Ind. Bar No. 32178-29
                                                       Melena S. Siebert, Ind. Bar No. 35061-15
                                                       THE BOPP LAW FIRM
                                                       1 South 6th Street
                                                       Terre Haute, Indiana 47807
                                                       Telephone: (812) 232-2434
                                                       Facsimile: (812) 235-3685
                                                       jboppjr@aol.com
                                                       rcoleson@bopplaw.com
                                                       cmilbank@bopplaw.com
                                                       msiebert@bopplaw.com
                                                       Counsel for Plaintiffs




Docketing Statement                              -2-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 36 filed 07/20/21 page 3 of 3



                                    Certificate of Service
       I hereby certify that a copy of the foregoing document was served on all counsel of record

in this matter on July 20, 2021, via the Court’s electronic filing system.

                                                              /s/ James Bopp, Jr.




Docketing Statement                              -3-
